            Case 3:21-cr-00087-HZ       Document 25      Filed 04/28/21       Page 1 of 1




                            UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON


UNITED STATES OF AMERICA,                            Case No. 3:21-cr-00087-HZ

       v.                                            DETENTION ORDER
                                                     (Violation of Pretrial Release)
DARBY MARSHALL HOWARD


After a hearing pursuant to 18 USC ' 3148 (violation of pretrial release order), the court finds
that:

       1.       G there is probable cause to believe the defendant has committed a federal, state,
                or local crime while on release and has not rebutted the presumption that his/her
                release will endanger another or the community, or
                G there is clear and convincing evidence that the defendant has violated another
                condition of release, or
                G the defendant stipulates he/she violated a condition of release, and

       2.       G based on the factors set forth in 18 USC ' 3142(g), there is no condition or
                combination of conditions of release that will assure that the defendant will not
                flee or pose a danger to the safety of another person or the community, or
                G defendant is unlikely to abide by any condition or combination of conditions of
                release.

       Dated: April 28, 2021

                                                       /s/ Youlee Yim You
                                                     United States Magistrate Judge




DETENTION ORDER (Pretrial Release Violation)
